Case 5:21-cv-00460-DMG-SHK Document 9 Filed 03/17/21 Page 1 of 2 Page ID #:60




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.    ED CV 21-460-DMG (SHKx)                                  Date     March 17, 2021

 Title Joni Gruel v. Buffalo Wild Wings, Inc., et al.                                Page     1 of 2


 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                               NOT REPORTED
              Deputy Clerk                                             Court Reporter

    Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
             None Present                                               None Present

 Proceedings: IN CHAMBERS—ORDER TO SHOW CAUSE WHY THIS CASE
              SHOULD NOT BE REMANDED TO LOS ANGELES COUNTY
              SUPERIOR COURT

           On August 6, 2020, Plaintiff Joni Gruel filed a Complaint in Riverside County Superior
 Court against Defendants Buffalo Wild Wings, Inc. and Inspire Brands, alleging premises
 liability and negligence. [Doc. # 1-1.] On January 28, 2021, Plaintiff filed an amendment to the
 Complaint naming Defendant Blazin Wings, Inc. as another Defendant. [Doc. # 1-2.]

         On March 15, 2021, Blazin Wings filed a Notice of Removal, asserting it first received
 notice that the amount-in-controversy exceeded $75,000 in a written communication from
 Plaintiff on February 13, 2021, and that diversity jurisdiction exists under 28 U.S.C. section
 1332. Not. of Removal at ¶¶ 5-6 [Doc. # 1]. The Notice of Removal does not mention whether
 any other Defendants have been served and their position on removal of the action.

          Under 28 U.S.C. section 1441, when removal is based on the Court’s original
 jurisdiction, “all defendants who have been properly joined and served must join in or consent to
 the removal of the action.” 28 U.S.C. § 1441(b)(2)(A). “[A] party seeking to remove a case to
 federal court has the burden of proving that all the requirements of removal have been met. That
 burden goes not only to the issue of federal jurisdiction, but also to questions of compliance with
 statutes governing the exercise of the right of removal.” See Parker v. Brown, 570 F. Supp. 640,
 642 (S.D. Ohio 1983); accord Riggs v. Plaid Pantries, Inc., 233 F. Supp. 2d 1260, 1264 (D. Or.
 2001). It is not clear whether Buffalo Wild Wings and Inspire Brands have been served, and if
 they have been, Blazin Wings has not explained why removal is proper even though the other
 Defendants did not join in the removal notice or otherwise indicate their consent to the removal
 of this action.

         Accordingly, because it is not clear that the removal is procedurally proper, Blazin Wings
 is hereby ORDERED TO SHOW CAUSE why this action should not be remanded to Riverside
 County Superior Court for improper removal. Blazin Wings shall file a response by no later than

 CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 5:21-cv-00460-DMG-SHK Document 9 Filed 03/17/21 Page 2 of 2 Page ID #:61




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.    ED CV 21-460-DMG (SHKx)                                  Date     March 17, 2021

 Title Joni Gruel v. Buffalo Wild Wings, Inc., et al.                                Page     2 of 2


 March 25, 2021. Failure to timely file a satisfactory response by this deadline will result in the
 remand of this action to state court.

 IT IS SO ORDERED.




 CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
